DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 1 should be amended to -A method for controlling steam admission into a-.  
Line 2 should be amended to -the steam turbine comprising a high pressure casing-. 
Line 4 should be amended to -and the at least one reduced pressure casing-. 
Line 13-14 should be amended to -between the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint-. Appropriate correction is required.

Claims 2-5 are objected to because of the following informalities:  line 1 should be amended to –[[A]] The method according to claim-.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  line 2 should be amended to –wherein the admission steam control system is activated during a-.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  lines 3-4 should be amended to – at least [[the]] a rotating speed of the turbine, [[the]] a load, [[the]] a live steam pressure and [[the]] a turbine operating mode-.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  lines 9-10 should be amended to – between the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint -.  Appropriate correction is required.

Claims 7-9 are objected to because of the following informalities:  line 1 should be amended to –[[A]] The steam turbine according to claim-.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  lines 2-3 should be amended to – wherein the at least one reduced pressure casing provided with the control valves corresponds to a low pressure casing-.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  lines 2-3 should be amended to – wherein the at least one reduced pressure casing provided with the control valves corresponds to an intermediate pressure casing-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Admission steam control system (claim 1 and 6)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
System (Admission steam control system - claim 1 and 6)
coupled with functional language 
Wherein the admission steam control system manages the follow steps:… (Admission steam control system - claim 1 and 6)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
See the 35 USC 112(b) rejection of claims 1 and 6 below (Admission steam control system - claim 1 and 6)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim limitation “wherein the admission steam control system manages the following steps” in lines 5-6 is unclear. This limitation raises the question of if the claim is directed to a product claim of a method claim. This beginning of the claim indicates the claim is a method however the limitation in lines 5-6 appears to indicate the claim is directed to a product to perform the following steps. For the sake of examination, the office has assumed the claim is directed to a method claim.
The claim is unclear because of the 35 USC 112(f) interpretation of the limitation “admission steam control system” in line 3. The specification establishes that the structure of the “admission steam control system” is a position-loop card (¶00039) however its unclear what this structure is and the specification does not elaborate on what the structure is. Further, the figures indicate the position-loop card does not perform all the function/steps outlined in the claim 1 since the position control-loop cards only appear to control the position of the valves (figure 2, elements 18 and 19) and do not perform the function of determining the steam demand or determining the  valve opening set points which are all shown outside (as elements 14, 16 and 20) of the position loop cards 18 and 19. For the sake of examination, the office has assumed this limitation requires a admission steam control system is broader than the position loop cards and is a electronic controller for calculating these values and controlling the valves.
The claim recites the limitation "the high pressure control valve" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
	The limitation “depending on the determined steam flow demand through the dynamic interaction between high pressure control valve opening setpoint and reduced pressure control valve opening setpoint” in lines 12-14 is unclear. This limitation is unclear for several reasons. First the limitation indicates the determined steam flow demand is performed through the dynamic interaction between the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint when the previous step of determining a steam flow demand does not indicate this is performed through the “dynamic interaction”. Second, it’s unclear what “the dynamic interaction between the high pressure control valve opening setpoint and the reduced pressure control valve opening setpoint” is or what the limitation means. For the sake of examination, the office has interpreted this limitation to require determining the “reduced pressure control valve opening setpoint” with the understanding of its impact on the determined steam flow demand in combination with the “high pressure control valve opening setpoint”.
The claim recites the limitation "the reduced pressure control valves " in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are rejected due to their dependence on claim 1.

Regarding claim 4:
	The claim is unclear because of limitation “are performed through control valve position-loop cards” in line 5. This line is unclear because the structure of the position-loop cards is claimed as if it is a separate structure from the “admission control system” as claimed in claim 1 (on which this claim depends) however the specification and figures indicate they are one and the same. For the sake of examination, the office has assumed the “control valve position-loop cards” are part of the “admission control system”. The applicant should consider amending the claims to - are performed through the admission control system further comprising control valve position-loop cards -.
	The claim also unclear because of the “control valve position-loop cards” limitation in line 5. It’s unclear what position-loop cards are and the specification fails to elaborate. For the sake of examination, the office has assumed this limitation requires a control system including printed circuit cards for controlling the valves.

Regarding claim 6:
The claim recites the limitation "the high pressure control valves" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
The claim is unclear because of the limitation “elaborate a reduced pressure control valve opening setpoint depending on the determined steam flow demand through the dynamic interaction between high pressure control valve opening setpoint and reduced pressure control valve opening setpoint” in lines 7-10. This limitation is unclear for the same reason indicated in the claim 1 rejection above for a similar limitation. The office has also taken a the same interpretation of this limitation.
The claim recites the limitation "the dynamic interaction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the reduced pressure control valves" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 are rejected due to their dependence on claim 6.

Regarding claim 7:
	The claim also unclear because of the “a high pressure control valves position-loop card and a reduced pressure control valves position-loop card” limitation in lines 2-3. It’s unclear what position-loop cards are and the specification fails to elaborate. For the sake of examination, the office has assumed this limitation requires a control system including printed circuit cards for controlling the valves.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 4,316,362 to Ninomiya et al. (Ninomiya).
Ninomiya discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the claim interpretation):
Method for controlling steam admission into a steam turbine (figure 1 or 3, element 12, 13, 22, 23), the turbine comprising a high pressure casing (12), at least one reduced pressure casing (13, 22 and 23) and an admission steam control system (40; as indicated in the 35 USC 112(b) rejection of claim 1 this limitation has been interpreted to refer to a controller), the high pressure casing (12) and at least one reduced pressure casing (13, 22 and 23) comprising control valves (104-MCV, 132-SMDV, 127-IBV) for steam admission, wherein the admission steam control system (40) manages the following steps: 
determining a steam flow demand (column 3, lines 1-20 demonstrate how the load shown in figure 2a influences the high pressure control valve MCV 104 and by extension sets the steam flow demand for the valve MCV 104; further, the arrangement of figure 2 demonstrates how the load (figure 2a) determines the degree of valve opening/steam flow demand (figure 2b) ); 
elaborating a high pressure control valve (MCV) opening setpoint (figure 2b demonstrates how the load demand of the system (figure 2a) determines the high pressure control valve opening setpoint (determined by controller 40, column 4, lines 15-25 and figure ) which is translated into the high pressure control valve opening in figure 2b) depending on the determined steam flow demand (load shown in figure 2a allows the controller to determine the steam flow demand which corelates to the MCV valve opening); 
imposing the elaborated high pressure control valve opening setpoint to the high pressure control valves (figure 2b shows how the determined high pressure control valve opening setpoint is applied to the high pressure control valve MCV); 
elaborating a reduced pressure control valve opening setpoint (the controller 40 determines the reduced pressure control valve opening setpoint and applies it to the reduced pressure control valve IBV or SMDV as shown in figure 2b) depending on the determined steam flow demand through the dynamic interaction between high pressure control valve opening setpoint and reduced pressure control valve opening setpoint (column 4, lines 45-68 demonstrate the rational for controlling the high pressure control valve MCV and the reduced pressure control valve IBV or SMDV (which is father shown in figure 2a and 2b) and how the setpoint for the reduced pressure control valve is set based on the flow/set point of the high pressure control valve MCV; as indicated in the 35 USC 112(b) rejection above, this limitation is fulfilled when the reduced pressure control valve opening setpoint is determined in consideration of the high pressure control valve opening setpoint and its corresponding flow which column 4, lines 45-68 demonstrate since the IBV/SMDV (reduced pressure control valve) is actuated based on the actuation of the MCV (high pressure control valve)); and 
imposing the elaborated reduced pressure control valve opening setpoint to the reduced pressure control valves (column 4, lines 45- 68 and figures 2a and 2b demonstrate how the controller actuates the IBV/SMDV (reduced pressure control valve) based on the reduced pressure control valve setpoint it determines).  

Regarding claim 2:
A method according to claim 1, wherein the reduced pressure control valve opening setpoint is elaborated so that the reduced pressure control valves are more open than the high pressure control valves (see figure 2a and 2b which shows how the reduced pressure control valves (SMDV or IBV) are more open than the high pressure control valves (MCV) throughout the load range).  

Regarding claim 3:
A method according to claim 1, wherein the control system is activated during a transient of the turbine (see figure 1 which shows how the valves (MCV, IBV and SMDV) are actuated (by the controller 40 indicating it is activated) through the 0% load to 100% load transient).

Regarding claim 5:
A method according to claim 1, wherein the steam flow demand is determined using parameters including at least the rotating speed of the turbine (column 4, lines 10-15 indicate how the speed of the turbine is used in determining the opening of the valves (SMDV, MCV and IBV) (determination of valve opening is a steam flow demand determination since the valves control the flow of steam)), the load (column 4, lines 45-60 demonstrate how the load condition (start up with low load) influences the determination of the valve openings (load demand determination)), the live steam pressure (column 3, line 65-column 45; column 4, lines 35-45; column 5, lines 15-25; these lines demonstrate how live pressure is considered when determining the operation of the valves) and the turbine operating mode (column 4, line 30; column 4, line 45; column 5, line 1; column 5, line 13; These lines demonstrate how the operating mode of the turbine influences the opening of the IBV, MCV and SMDV of the valves which is further shown in the figures 2a-d which shows how the different operating phases influences the actuation of the valves).  

Regarding claim 6 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the claim interpretation):
A steam  turbine (figure 1 or 3, element 12, 13, 22, 23) comprising a high pressure casing (12), at least one reduced pressure casing (13, 22 and 23) and a steam admission control system (40; as indicated in the 35 USC 112(b) rejection of claim 1 this limitation has been interpreted to refer to a controller), the high pressure casing (12) and at least one reduced pressure casing (13, 22 and 23) comprising control valves (104-MCV, 132-SMDV, 127-IBV) for steam admission, characterized in that the steam admission control system (40) is configured to determine a steam flow demand (column 3, lines 1-20 demonstrate how the load shown in figure 2a influences the high pressure control valve MCV 104 and by extension sets the steam flow demand for the valve MCV 104; further, the arrangement of figure 2 demonstrates how the load (figure 2a) determines the degree of valve opening/steam flow demand (figure 2b)); elaborate a high pressure control valves (MCV) opening setpoint (figure 2b demonstrates how the load demand of the system (figure 2a) determines the high pressure control valve opening setpoint (determined by controller 40, column 4, lines 15-25 and figure ) which is translated into the high pressure control valve opening in figure 2b) depending on the determined steam flow demand (load shown in figure 2a allows the controller to determine the steam flow demand which corelates to the MCV valve opening), impose the elaborated high pressure control valves opening setpoint to the high pressure control valves (figure 2b shows how the determined high pressure control valve opening setpoint is applied to the high pressure control valve MCV), elaborate a reduced pressure control valve opening setpoint (the controller 40 determines the reduced pressure control valve opening setpoint and applies it to the reduced pressure control valve IBV or SMDV as shown in figure 2b) depending on the determined steam flow demand through the dynamic interaction between high pressure control valve opening setpoint and reduced pressure control valve opening setpoint (column 4, lines 45-68 demonstrate the rational for controlling the high pressure control valve MCV and the reduced pressure control valve IBV or SMDV (which is father shown in figure 2a and 2b) and how the setpoint for the reduced pressure control valve is set based on the flow/set point of the high pressure control valve MCV; as indicated in the 35 USC 112(b) rejection above, this limitation is fulfilled when the reduced pressure control valve opening setpoint is determined in consideration of the high pressure control valve opening setpoint and its corresponding flow which column 4, lines 45-68 demonstrate since the IBV/SMDV (reduced pressure control valve) is actuated based on the actuation of the MCV (high pressure control valve)); and impose the elaborated reduced pressure control valve opening setpoint to the reduced pressure control valves (column 4, lines 45- 68 and figures 2a and 2b demonstrate how the controller actuates the IBV/SMDV (reduced pressure control valve) based on the reduced pressure control valve setpoint it determines).  

Regarding claim 8:
A steam  turbine according to claim 6, wherein one reduced pressure casing (13, 22 and 23) provided with control valves (SMDV) corresponds to a low pressure casing (13).  

Regarding claim 9:
A steam  turbine according to claim 6, wherein one reduced pressure casing (13, 22 and 23) provided with control valves (IBV) corresponds to an intermediate pressure casing (22).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya as applied to claims 1 and 6 above, and further in view of US patent number 4,577,281 to Bukowski et al. (Bukowski).
Regarding claim 4 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the claim interpretation):
Ninomiya fails to disclose:
A method according to claim 1, wherein the steps of imposing the elaborated high pressure control valve opening setpoint to the high pressure control valves and imposing the elaborated reduced pressure control valve opening setpoint to the reduced pressure control valves are performed through control valve position-loop cards.  
Bukowski teaches:
	A control system (figure 3) for a steam turbine system (14 and 12). Further the system includes a high pressure turbine (14) and low pressure turbine (12). The turbines are further controlled by valves (16 and 22) which are controlled by a valve control (76 and 92). The valve control includes position servo loop printed circuit cards (column 8, lines 54-57) to control the actuation of the valves.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ninomiya to further include position servo loop printed circuit cards for controlling the valves feeding steam to the high, intermediate or low pressure turbines as taught by Bukowski for the purpose of actuating the valves and controlling the operation of the turbines. This would include imposing the elaborated high pressure control valve opening setpoint to the high pressure control valves and imposing the elaborated reduced pressure control valve opening setpoint to the reduced pressure control valves through the use of the position servo loop printed circuit cards connected to the MCV and IBV valve in Ninomiya.
Regarding claim 7 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the claim interpretation):
Ninomiya fails to disclose:
A steam  turbine according to claim 6, wherein the steam admission control system comprises a high pressure control valves position-loop card and a reduced pressure control valves position-loop card.  
Bukowski teaches:
	A control system (figure 3) for a steam turbine system (14 and 12). Further the system includes a high pressure turbine (14) and low pressure turbine (12). The turbines are further controlled by valves (16 and 22) which are controlled by a valve control (76 and 92). The valve control includes position servo loop printed circuit cards (column 8, lines 54-57) to control the actuation of the valves.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ninomiya to further include position servo loop printed circuit cards for controlling the valves feeding steam to the high, intermediate or low pressure turbines as taught by Bukowski for the purpose of actuating the valves and controlling the operation of the turbines. This would include a high pressure position servo loop printed circuit cards and a reduced pressure position servo loop printed circuit cards to control the actuation the MCV and IBV valve in Ninomiya.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 3,643,437 to Birnbaum (see the high pressure and low pressure valves 17 and 21 respectively), US patent number 3,848,138 to Park (see the high pressure and low pressure valves 17 and 22 respectively) and US patent number 4,306,417 to Binstock et al. (see the high pressure 25 and low pressure 33 valves and the controller figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746